Exhibit 10.3


AMENDMENT NO. 2 TO THE
LOWE’S COMPANIES
EMPLOYEE STOCK PURCHASE PLAN –
STOCK OPTIONS FOR EVERYONE


 
This Amendment No. 2 is made as of the 24th day of September, 2010, by Lowe’s
Companies, Inc., a corporation duly organized and existing under the laws of the
State of North Carolina (the “Company”).  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Lowe’s
Companies Employee Stock Purchase Plan – Stock Options for Everyone (the
“Plan”).
 
W I T N E S S E T H:
 
WHEREAS, the Company maintains the Plan; and
 
WHEREAS, the Committee desires, pursuant to the authority granted to the Board
under Article XIII of the Plan and delegated to the Committee by the Board, to
amend the Plan, effective as of October 1, 2010 (the “Effective Date”), to
limit the ability of a participant to withdraw from participation at the end of
an offering period in order to improve the administration of the Plan.
 
NOW, THEREFORE, the Plan is hereby amended, effective as of the Effective Date
hereof, as follows:
 
1.           The first sentence of Section 8.01 is hereby revised to read as
follows:
 
“A Participant may revoke his or her Enrollment Form for an Offering Period and
withdraw from Participation in the Plan for that Offering Period by giving
written or electronic notice authorized by the Administrator to that effect to
the Administrator at any time before the last day of the month prior to the
month in which the Date of Exercise occurs.” 
 
2.           Except as specifically amended hereby, the Plan shall remain in
full force and effect as prior to this Amendment No. 2.
 
IN WITNESS WHEREOF, the Company has adopted this Amendment No. 2 to the Plan as
of the Effective Date.
 
                         LOWE'S COMPANIES, INC.

 


By:          ________________________________
Marshall A. Croom
 
   
Title: SVP & Chief Risk Officer, Chairman Administrative Committee of
    Lowe’s Companies, Inc.

 

 
 

--------------------------------------------------------------------------------

 
